Citation Nr: 1721148	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-17 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for a lung disability, to include benign neoplasms.

6.  Entitlement to service connection for an eye disability, variously classified.

7.  Entitlement to service connection for chronic fatigue syndrome.  

8.  Entitlement to an evaluation in excess of 50 percent for burn scars of the face and ears.  

9.  Entitlement to an effective date prior to August 20, 2013 for an increase from a 10 percent disability evaluation to a 50 percent evaluation for service-connected scars of the face and ears.  


(The issue of entitlement to an annual clothing allowance is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant is a Veteran who served on active Air Force service from November 1976 to June 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Central Office hearing before the undersigned in November 2016.  A transcript of the hearing is associated with the electronic claims folder.  At that hearing, the Veteran provided a written waiver of his right to have new evidence provided at the hearing considered by the RO prior to appellate review by the Board.  See 38 C.F.R. § 20.1304 (2016).

The issues of entitlement to service connection for right ear hearing loss, for sinusitis, for a respiratory disability, to include asthma, bronchitis, or a neoplasm on one or both lungs, for an eye disability other than a cicatrized ectropion, and entitlement to an earlier effective date for an increased rating for a multiple residuals scars, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is as likely as not that the release of the lower lid lateral canthal tendon, right eye, with ectropion of the right lower eyelid, results from a burn scar the Veteran incurred in service.

2.  The Veteran's chronic fatigue has been medically attributed by the treating providers to diagnosed sleep apnea, and the medical evidence is devoid of medical evidence or opinion that the Veteran has a chronic fatigue syndrome separate from his service-connected sleep apnea.  

3.  The Veteran's scars as likely as not, meet six or more of the eight criteria for evaluating the severity of disfigurement due to scars of the head, face, and neck, and one scar is painful.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for tendon release, right eye, lower lid, lateral canthal tendon, with cicatrized ectropion are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for chronic fatigue syndrome are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an 80 percent evaluation for burn scars of the head, face, and neck, combined with a separate 10 percent evaluation for a painful scar of the right upper eyelid, are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.14, 4.118, Diagnostic Codes 7800-7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a substantially complete application for benefits, VA has duties to notify the claimant of the information and evidence necessary to substantiate a claim, and must assist the Veteran to obtain information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Veteran's multiple claims were submitted at various times during the appeal.  Notices regarding the claims addressed in this decision were provided to the Veteran in August 2010, March 2011, July 2011, March 2014, and February 2015.  As to the claim for service connection for an eye disability, interpreted by the RO as a claim for vision loss, service connection for an eye disability is granted below, so no further discussion of the duties to notify or assist are required as to that claim.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No notice deficiency appears in the record.  There has been no allegation of notice error in this case.  The duty to notify has been met.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  The Veteran has submitted non-VA clinical records, and all post-service treatment records identified by the Veteran have also been obtained.  The Veteran has been afforded VA examinations.  Photographs are associated with the electronic record.  Voluminous VA and private clinical records are associated with the claims file.  

As noted above, the Veteran testified before the undersigned VLJ in November 2016.  A hearing officer or VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2).  The VLJ complied with those duties.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Claims for service connection

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Further, service connection can be established when a disability is proximately due to, the result of, or aggravated by a service connected disability.  38 C.F.R. § 3.310.

1.  Claim for service connection for an eye disability

September 2009 VA outpatient treatment notes reflect that the Veteran reported that his right eyelid problem was increasing the severity of impairment of his vision.  During VA outpatient optometry evaluation in May 2010, the Veteran reported that the scar over his right eye was causing his right eyelid to get larger and more "droopy."  The provider noted that lax eyelid skin impaired the Veteran's vision.  Mild conjunctivitis and irritation was noted in the right eye.  The Veteran had the sensation that something was under his eyelid.  The provider noted that the Veteran's perceived vision defects had been stable since he incurred burns in service.  

The provider who conducted an October 2009 Optometry Consult noted that the Veteran had lid scarring and ptosis of the right eye and a lid lag on the right, as well as mild allergic conjunctivitis, among other findings.  

The providers who conducted March 2011 and November 2013 eye consultations noted that the Veteran's right eye, lateral canthal tendon, lower eyelid, was totally released, with cicatricial ectropion.  The oculoplasty specialist concluded that the risk of unpredictable healing outweighed the potential benefits of lower lid lateral canthal tendon canthoplasty.  The Board notes that the ectropion and scar on the Veteran's right lower eyelid are not clear in the photographs of record, since most of the pictures are taken with the Veteran's right eye closed, so that the drooping skin on the right upper eyelid obscures the ectropion of the lower right eyelid.  

The right lower lid ectropion is slightly visible in an April 2014 photograph which shows the right eye and nose and shows the scars at the outer lower corner of the right eye (scars #6 and #7) extending up to the area where you would expect to see the lower lashes.  An enlarged duplicate of that photograph, without the superimposed numbering of the scars, was submitted in May 2014.  The lower lid ectropion is slightly visible in that picture, as is the scar at the lower lid that extends up into the lower lid eyelash line.

For purposes of information only, and without reliance thereon, the Board notes that ectropion is defined as a condition in which the eyelid is turned outward away from the eyeball (an everted eyelid).  Dorland's Illustrated Medical Dictionary 598 (31st ed. 2007).  A cicatricial or cicatrized ectropion is an outward eyelid rotation resulting from a burn scar.  Id. at 367.  The canthal tendons are attached to each corner of the eye (inner canthus, by the nose, and outer canthus, by the temporal region) and maintain muscle tone so that the eyelids and rims conform to the contour of the eye.    

At January 2016 outpatient eye evaluation, the Veteran complained of excess tearing, draining eyes, and itchy eyes.  The examiner who conducted the September 2016 VA examination of the Veteran's scars noted that a burn scar on the upper right eyelid caused ptosis with "distortion" of the appearance of the right eye, but did not specifically note that there was ectropion of the right lower lid.    

VA regulations governing disabilities classify an ectropion as an eye disability.  See 38 C.F.R. § 4.84a, Diagnostic Code (DC) 6020.  In contrast, the regulations state that ptosis may be evaluated either as an eye disability or based on disfigurement.  Compare 38 C.F.R. § 4.84a, DC 6019 to DC 6020.  In this case, as discussed below, the Veteran's ptosis is evaluated as disfigurement, so ptosis cannot be also be evaluated again as an eye disability.  38 C.F.R. § 4.14.  

Disability due to release of the lower lid lateral canthal tendon with ectropion of the lower right eyelid is separate from disability due to ptosis of the right upper eyelid.  Resolving reasonable doubt in the Veteran's favor, since some examiners did not note or describe ectropion, ectropion disability, as separate from disability due to ptosis, has been present throughout the appeal period.  The criteria for evidence of a current eye disability have been met as secondary to the scarring of the right eyelid.

Since the medical evidence establishes that ectropion noted in this case is a cicatricial or cicatrized ectropion, and medical evidence establishes that the Veteran incurred burn scars to the right eye in service, the medical evidence establishes that ectropion is secondary to a service-connected burn.  The criteria for service connection for eye disability due to ectropion of the right lower eyelid are met.  Service connection for an eye disability, release of the lower lid lateral canthal tendon with ectropion of the lower right eyelid, is warranted.

2.  Claim for service connection for chronic fatigue syndrome

In his August 2013 statement, the Veteran reported that he was entitled to service connection for chronic fatigue syndrome because he was treated for fatigue while serving on active duty in June 1977.  The Veteran further stated that "sleep apnea is the primary cause of my chronic fatigue syndrome."  

The Board notes that the Veteran has been granted service connection for sleep apnea.  Daytime hypersomnolence (excessive daytime sleepiness, Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007)), is one of the criteria for a diagnosis of sleep apnea, according to the medical examinations of record.  The severity of the Veteran's excessive sleepiness is one criterion used by VA to evaluate of the severity of sleep apnea.  See DC 6847.    

The Veteran's statement that his service-connected sleep apnea is the primary cause of his daily fatigue is consistent with the medical evidence.  However, the Veteran's contention does not take into account the fact that a medical report or statement that the Veteran reported and was treated for "fatigue" is not a medical opinion that chronic fatigue syndrome is present.  "Fatigue" and "chronic fatigue syndrome" are not interchangeable medical terms.  

"Chronic fatigue syndrome" is defined, for VA purposes, as a multisymptom disorder manifested by a cluster of symptoms, either manifesting an undiagnosed illness or a medically unexplained illness.  38 C.F.R. § 3.317(a)(2)(B).  Chronic fatigue syndrome is manifested by debilitating fatigue, accompanied by at least four other symptoms such as muscle weakness, lymph node swelling, significantly-impaired memory or concentration, and joint pain without redness or swelling, where all possible known diagnoses have been ruled out for each symptom.  Dorland's Illustrated Medical Dictionary 1850 (31st ed. 2007).  

As the Veteran himself acknowledges, in this case, the primary cause of the Veteran's fatigue is known to be sleep apnea.  Additionally, the medical evidence also reflects that the Veteran receives VA treatment for a mood disorder, and the treating provider noted that fatigue was one of the symptoms of the Veteran's mood disorder.  See February 2015 VA MH Telehealth Consult Result.  The cause of the Veteran's fatigue has been diagnosed and medically explained.  The Veteran's fatigue, by regulation, cannot be considered "chronic fatigue syndrome" for purposes of VA compensation.

Moreover, a medical diagnosis of chronic fatigue syndrome requires a cluster of symptoms or at least four symptoms other than fatigue which are also medically unexplained.  The Veteran has not identified any symptom other than fatigue which he alleges is due to chronic fatigue syndrome.  

In the April 2016 SOC, the RO advised the Veteran that service connection for chronic fatigue syndrome as secondary to sleep apnea could not be granted because the Veteran was not in receipt of service connection for sleep apnea.  Service connection has now been awarded for sleep apnea.  However, service connection for chronic fatigue syndrome cannot be granted in the absence of a diagnosis of chronic fatigue syndrome.  

The Veteran has submitted medical opinions or written statements from several private providers.  See, e.g., November 2016 statement, SB, MD; May 2012 opinion, ASA, MD; January 2016 opinion, JMMcQ, MD; August 2010 opinion, WCV, MD.  Some of these provided noted that the Veteran was treated for fatigue, but none of these providers assigned a specific diagnosis of chronic fatigue syndrome.  

VA outpatient treatment records dated in 2016 reflect that the Veteran's medical problem list includes more than 30 medical diagnoses or symptoms for which the Veteran has received VA treatment.  However, no VA medical provider assigned a diagnosis of chronic fatigue syndrome or opined that the Veteran had a symptom or group of symptoms which might warrant a diagnosis of chronic fatigue syndrome.  

VA regulations prohibit evaluation of the same symptom under more than one disability.  38 C.F.R. § 4.14.  In this case, VA recognizes daytime hypersomnolence as a symptom of sleep apnea, and has evaluated the Veteran's sleep apnea as more severe than the level at which daytime hypersomnolence is an expected symptom.  Thus, the disability resulting from the Veteran's fatigue has been considered in the evaluations assigned for the Veteran's service-connected disabilities.  

The Veteran is competent to state that he experiences fatigue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to assign a medical diagnosis of chronic fatigue syndrome for his complaints of fatigue in this case, especially in light of the fact that the Veteran is under medical treatment for numerous medical disorders.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran has been granted service connection for sleep apnea, but the competent and persuasive evidence is devoid of evidence or opinion that the Veteran has a separate current disability due to chronic fatigue syndrome.  VA is not authorized to grant service connection for chronic fatigue syndrome in the absence of medical evidence that the Veteran has the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim must be denied.  



Claims for increased evaluations

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4.  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA must assess determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Claim for evaluation in excess of 50 percent for burn scars, head and neck

Burn scars of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrant a 50 percent disability evaluation. 

Burn scars of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrant an 80 percent disability evaluation.  An 80 percent evaluation is the maximum evaluation authorized for disfigurement of the head, face and neck due to burn scars.  38 C.F.R. Part 4 § 4.118, Code 7800.

Scars that are unstable or painful, where one scar, a 10 percent rating is for assignment.  38 C.F.R. Part 4, § 4.118, Code 7804.

Facts

SB, MD, completed a Scars/Disfigurement Disability Benefits Questionnaire for the Veteran in early April 2014 VA. Dr. SB identified 19 separate scars.  Dr. SB numbered and circled each scar on photographs of the right side of the Veteran's face, with measurements indicated for each scar.  Dr. SB identified several hyperpigmented scars and several hypopigmented scars, and calculated that the total surface area of hypopigmented or hyperpigmented scars was about 74 square centimeters.  Dr. SB calculated a similar surface area of abnormal texture.  About 15 square centimeters of skin were indurated or inflexible.  

The VA examiner who conducted examination in late April 2014 noted findings consistent with the examination by Dr. SB, and in addition, noted contractures of two small scars at the corner of the right eyelid.  The Veteran had distortion of the right eyelid and asymmetry of the cheeks.  The examiner concluded that the scar on the Veteran's right eyelid was painful.  The examiner noted that the Veteran's right eyelid lagged behind the left eyelid when the Veteran blinked.  A specific scar which was adherent to underlying tissue was also noted.  

The examiner who conducted the September 2016 VA examination concluded that the scars on the Veteran's face were too numerous to count (TNTC).  The examiner explained that there was a "confluence" of scars on the face and both eyelids.  The examiner stated that the scar on the right eyelid, which the Veteran stated was painful and caused a headache, was a deep, double thickness scar.  The scar on the right eyelid was inflexible, causing the Veteran's ability to blink to slow, and the Veteran was unable to close the right eyelid as tightly as the left. 

Photographs of the Veteran's head, face, and neck are of record.  Those photographs have been reviewed and considered by the Board.  

In this case, a 50 percent evaluation is in effect because the AOJ determined that the Veteran had asymmetry of two features, the eyes and the cheeks, together with four characteristics of disfigurement, having at least one scar which was at least one-quarter inch (0.6 cm.) wide at widest part, at least one scar with an elevated or depressed contour on palpation, at least one scar adherent to underlying tissue, and at least one scar 5 or more inches (13 or more cm.) in length.  See photographs received in July 2014 (Veteran is pictured with a ruler held beside one of the longer scar areas).  The Board agrees that the record demonstrates that these four characteristics of disfigurement are present.  It is noted that these rating are assigned under criteria that became effective in October 2008.

The April 2014 examinations and photographs, including a photograph with each of 18 scars numbered and size indicated, together with the report of a September 2016 VA examination, reflect that the hyperpigmented and hypopigmented areas cover at least 39 square centimeters, but less than 77 square centimeters, and that skin texture is abnormal in a relatively similar area (at least 39 square centimeters, but less than 77 square centimeters).  This evidence establishes, with resolution of reasonable doubt, that at least two additional characteristics of disfigurement are present.  

Examiners also indicated that underlying soft tissue was missing, but did not provide a measurement of that area.  One examiner provided an opinion that about 15 square centimeters of skin was indurated or inflexible.  Disfigurement due to indurated or inflexible skin is present when the affected area is 39 square centimeters.  Although the Veteran does not meet those two criteria for disfigurement, the Veteran's scars meet six of the characteristics of disfigurement listed in DC 7800.  

The Veteran contends that his service-connected burn scars factually meet at least six of the eight criteria criterion for an 80 percent evaluation, and the Board agrees.  An 80 percent evaluation for scars of the head, face, and neck is warranted.  

The governing regulation also provides that disabling effects other than characteristics of disfigurement that are associated with an individual scar, such as pain, are to be separately evaluated, and combined, under 38 C.F.R. § 4.25, with the evaluation assigned for disfiguring scars.  In this case, the Veteran has one scar that is painful.  The Veteran is entitled to a separate, 10 percent evaluation for a painful scar of the right eyelid. 

The appeal for an 80 percent evaluation for burn scars of the head, face, and neck, and a separate 10 percent rating for a tender eyelid scar is granted.  


ORDER

The claim for service connection for tendon release, right eye, lower lid, lateral canthal tendon, with cicatrized ectropion, is granted.  The appeal is allowed to this extent.  

The claim for service connection for chronic fatigue syndrome is denied.  

An increased from a 50 percent disability evaluation to an 80 percent disability evaluation for burn scars of the head, face, and neck, combined with a separate 10 percent evaluation for a painful scar of the right upper eyelid, is granted, subject to law and regulations governing the award for monetary benefits.  


REMAND

After the AOJ issued an October 2016 Supplemental Statement of the Case, the Veteran submitted additional private medical evidence.  The Veteran also submitted an August 2010 medical statement from ASA, MD, who opined that the Veteran's current right ear hearing loss was the result of an accident with injury the Veteran incurred in service.  The date of Dr. ASA's opinion, August 2010, suggests that the opinion was, or could have been, previously provided to VA.  However, the Board is unable to find discussion of that opinion or reference to that opinion as an item of evidence in the rating decision (June 2010), SOC (June 2012).  As the August 2010 medical opinion from Dr. ASA does not appear to have been considered, an updated VA opinion which includes discussion of consideration of that evidence is required, in view of conflicting evidence that is on file.  

The Veteran also seeks service connection for disability of the respiratory tract, to include bronchitis, sinusitis, asthma, and lung disease manifested by neoplasms or growths.  After the final SSOC was issued, the Veteran submitted a November 2016 private opinion from SB, MD.  This opinion noted that the Veteran had developed obstructive pulmonary disease and restrictive pulmonary disease as a result of injuries incurred in service.  An updated medical opinion is required in view of conflicting evidence that is on file.  That opinion should discuss the additional evidence and contentions regarding the Veteran's lung and pulmonary disability claims in light of all medical evidence of record.  

The Veteran sought service connection for "vision loss secondary to a radiator explosion," and his claim was interpreted by the RO as a claim for service connection for refractive disorders.  The Board finds that the Veteran's claim of service connection for "vision loss" is not so limited.  In particular, several diagnoses other than reflective error have been assigned or suspected during the pendency of this appeal.  

The provider who conducted a May 2010 VA eye examination determined that the Veteran had visual field defects, and suspected traumatic optic neuropathy; other providers have opined that the May 2010 findings were in error.  Several examiners stated that the Veteran had a corneal scar in the right eye, as well as right or bilateral guttatta (corneal dystrophy).  Other examiners and providers have suggested that the Veteran's vision loss difficulties are, at least in part, due to the effects of contracture of scars at the outside corner of the Veteran's right eye, a slowed blink reflex and lid lag due to induration of a scar on the right upper eyelid, or eye irritation due to cicatrized ectropion, right lower eyelid.  Further medical development is required to identify all eye disabilities, the etiologies of those disabilities, and the possibility that certain eye disabilities impair the Veteran's effective use of his vision or visual fields even though decreased vision due to refractive error can be corrected.  

At the hearing before the undersigned, and in recent correspondence with the VA in October 2016, the Veteran indicated that he thought an old rating action that assigned a 10 percent rating for his scarring was in error.  While it appears that this may be a claim for clear and unmistakable error (CUE) in the unappealed April 1983 unappealed rating decision that granted the 10 percent rating, the matter has not been properly plead.  CUE claims require consideration of the specific error, and identification of the applicable rating.  At the hearing the Veteran indicated he was not clear on the date of the rating.  In order to give the Veteran and his representative every consideration of the earlier effective date claim for a rating higher than 10 percent for the residual scarring, they will be offered an opportunity to specifically plead CUE in the April 1983 rating action if they so desire.  Consideration of that matter is otherwise deferred pending that development.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and offer them an opportunity to specifically plead CUE in the April 1983 rating action if they so desire.  If so, that matter should be adjudicated, and developed for appellate review as indicated.  If specifics are not plead the earlier effective date issue as set forth on the title page should be returned to the Board.

2.  Obtain and associate with the electronic record VA clinical records for the Veteran from November 2016 to the present.

3.  Afford the Veteran an opportunity to identify or submit any non-VA clinical records or nonmedical records which might assist him to substantiate his current contentions.  Contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran.

4.  Ask a reviewer to consider all evidence of record regarding the Veteran's current right ear hearing loss, to include the reports of examinations of the Veteran's hearing acuity in service, following service, at the time of VA examinations, and the August 2010 private opinion of ASA, MD.  

If the reviewer determines that in-person audiologic examination is required in order to address the question below, the Veteran should be afforded such examination.

The reviewer\examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right ear hearing loss had its clinical onset during active service or is related to any incident of service, to include the accident in which the Veteran sustained service-connected burns.  

5.  The Veteran should be afforded VA examination of the respiratory tract, including the sinuses, oropharynx, and lungs.  The examiner should review the entire electronic record, including the electronic claims file.  After conducting physical examination of the Veteran, and conducting any necessary laboratory testing, the examiner should identify all respiratory tract pathology currently present.  

The examiner should assign a diagnosis for each current disorder or disease process.  The examiner should specify what symptoms and findings are associated with each diagnosed disorder.  The examiner should specifically state whether sinusitis, asthma, bronchitis, an obstructive pulmonary disease, a restrictive pulmonary disease, or growths or neoplasms are manifested.  If sinusitis, asthma, bronchitis, an obstructive pulmonary disease, a restrictive pulmonary disease, or growths or neoplasms are not present, the examiner should explain the conclusion that such disorder is not present.

For each diagnosed disorder, to include sinusitis, asthma, bronchitis, an obstructive pulmonary disease, a restrictive pulmonary disease, or growths, neoplasms, or particulate matter, if present, the examiner must discuss the etiology and onset date of each diagnosis/disease process.  

For each diagnosed disability or disease process, the examiner should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed pathology is causally or etiologically related to the Veteran's active service or injury therein, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability).  The examiner should explain the rationale for each conclusion set out in the report.  Consideration of conflicting opinions on file should be undertaken and any finding reported with evidence of consideration of other opinions.

If a requested opinion and supporting rationale cannot be provided without a guess or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why this is so.  

6.  The Veteran should be afforded examination of the eyes and surrounding tissues (bones, muscles, eyebrows, eye muscles and tendons, eyelids, eyelashes).  The assessment should include visual acuity, physical examination of the Veteran's eyes, and examination as necessary to determine to whether the Veteran has a visual field defect.  The examiner should assign a diagnosis for each eye disorder manifested.  The examiner should specifically address the following:  
	Is a corneal scar present on the Veteran's right eye?  If so, is it at least as likely as not that the scar was incurred during the Veteran's service?
	Does the Veteran have glaucoma?  If so, what is the likely etiology?  Is it at least as likely as not that glaucoma was incurred during the Veteran's service or as a result of any incident of the Veteran's service?  
	Does the Veteran have a slowed blink in the right eye or a lid lag compared to the left eye?  If so, how does this affect the Veteran's functional ability to see? 
	Is guttatta present?  If so, provide an opinion as to the etiology and onset.
	Is a visual field defect present?  If so, opine as to the etiology and onset.

7.  Thereafter, re-adjudicate the Veteran's remaining claims on appeal.  If a benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


